DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5, 7-8, 10-11, 13-15, 17-20 and 22 allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are directed towards setup of simultaneous transmission of same transmission from two access point/base station to a wireless user for service reliability.  It can alternatively be represented as an unique approach/variant of a network initiated HO wherein network node instructs first AP/NB/eNB/base station with parameters comprising 2nd path ID & 2nd AP/NB/eNB/base station for redundant transmission using dual connectivity/link.  Such typical case is Kilgore (US 2002/010841) exemplifying typical a HO where core network just contact the second access point/base station to provide same data transmission to UE during the HO procedure.
However, no prior art describes a first access device/access point/base station to received directive from a network core device (session function entity) comprising the amended detail parameters, to set up a second transmission path through a second access device responsive to receiving a message comprising such parameters.
The closest prior art, Choi (US 8,126,467) describing handoffs comprising generation of a message that the handoff is active, and concurrently transceiving the same data from both of the base stations 202 and 203 (detx 33), Hong (US 2018/0199315) describing where MeNB initiates SeNB addition for redundant data transmission to UE (abstract & fig. 1), and Lee (US 2014/0335882) describing macro BS requesting a small cell BS Dual connectivity (SCELL addition) (fig. 8-9), in combination, fail to render the independent claim features as a whole obvious.
There are also two other [same assignee] prior art with similar inventive concepts: Chai (US 2019/0045398) describing that when there is no data-plane connection between the second network device and the S-GW, but there is a data-plane connection between the second network device and the first network device, the MeNB data of the S-GW may be forwarded by the first network device to the SeNB used as the second network device (fig. 4 & para. 104), and Li (US 2015/0085638) describing 2nd routing device receives 1st ID & first path info to acquire 2nd path ID + 2nd path info (fig. 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Jose (US 2018/0367463) describing data duplication via different radio bearers (abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        wiki